DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 16, the term “protruded” in the limitation “first conductive path sequentially passes through a protruded sidewall of said shield conductor layer” is unclear because it is unknown what the applicant means by the term “protruded.”  For example, in Figure 2, the applicant shows the shield conductor layer 400; however, it only stands vertically alongside the first conductive path 600, and there does not appear to be any other structural feature that would characterize the shield conductor layer as “protruded”.  In paragraphs [0053-0054] of the specification, the applicant uses the term “protruded”, but there does appear further detail regarding the term.  
In any case, in Figure 2, the applicant shows the shield conductor layer 400 extending and contacting the first conductive path 600 and therefore the sidewall of the shield conductor layer 400 may be construed as “protruded”; however, appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	In view of the 112 rejection above, claims 14, 15, 17, 18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9,425,304 B2 in view of Adler et al. 5,252,848.  Zhang discloses (see, for example, FIG. 1B) an LDMOS transistor 100B comprising an epitaxial layer 106, substrate 102, gate structure 115, body region 170/109, drift region 111, source region 104, first insulating layer 112, shield conductor layer 114, first conductive path 120/121, and body contact region 175.    The first conductive path 120/121 sequentially passes through said shield conductor layer 114, said first insulating layer 112, said source region 104, said body region 170/109, and said epitaxial layer 106 to connect said source region 104 with said substrate 102, and electrically connect said shield conductor layer 114, said source region 104.  The first conductive path 120/121 passes through a protruded sidewall of said shield conductive layer 114 as the shield conductive layer 114 protrudes horizontally from the vertical portion of the shield conductive layer 114.  Zhang does not disclose said first conductive path is in contact with a side wall of said first insulating layer, and said source region is isolated from said shield conductor layer by said first insulating layer.  However, Adler discloses (see, for example, figure) an LDMOS comprising a first insulating layer 24/26 that isolates the source region 17 from a shield conductor layer 27.  A first conductive path 29 is in contact with a sidewall of said first insulating layer 24/26.  It would have been obvious to one of ordinary skill in the art to have said first conductive path is in contact with a side wall of said first insulating 
Regarding claim 15, see, for example, FIG. 1B wherein Zhang discloses a second insulating layer 116, and a drain region 108.
Regarding claim 17, see, for example, FIG. 1B wherein Zhang discloses said first conductive path 120/121 extending from said second insulating layer 116 toward said substrate 102, through said shield conductor layer 114, said first insulating layer 112, said source region 104, said body region 170/109, and said epitaxial layer 106 sequentially to said upper surface of said substrate, to electrically connect said shield conductor layer, said source region and said substrate.
Regarding claim 18, see, for example, FIG. 1B wherein Zhang discloses a portion of said first insulating layer 112 located on said drift region 111 is exposed through said shield conductor layer 114.
Regarding claim 20, see, for example, FIG. 1B wherein Zhang discloses a third insulating layer 124, drain electrode 130, and a second conductor path 122. 
Regarding claim 22, see, for example, FIG. 4I wherein Zhang discloses a source electrode SOURCE.

5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9,425,304 B2 as applied to claims 14, 15, 17, 18, 20, and 22 above, and further in view of Yin et al. US 2001/0028095 A1.  Zhang does not clearly disclose a gate dielectric layer, gate conductor, silicide layer, and a fourth insulating layer.  However, Yin discloses (see, for example, Fig 6) a .

Response to Arguments
6.	Regarding the limitation “first conductive path sequentially passes through a protruded sidewall of said shield conductor layer”, see, for example, FIG. 1B wherein Zhang discloses the first conductive path 120/121 sequentially passes through a protruded sidewall of said shield conductor layer 114 in the same manner as shown in Figure 2 of the applicant’s invention.  The first conductive path 120/121 stands alongside the sidewall of said shield conductor layer 114, and therefore “passes through a protruded sidewall of said shield conductor layer”.  The sidewall of the shield conductor layer may be interpreted as “protruded” since it protrudes horizontally outward from a vertical portion of the shield conductor layer.  Also see the 112 rejection above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
February 9, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815